Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2020 has been entered.
 
Authorization for this examiner’s amendment was given in an interview with Mr. Byres on 2/13/2021.

The application has been amended as follows: 
After entry of the Amendment filed on September 10, 2020 (with the RCE), amend the application as follows.
The Commissioner is hereby authorized by applicant to charge any deficiency, or credit any overpayment, in the fee(s) filed, or asserted to be filed, or which should have been filed herewith (or with any paper hereafter filed in this application by this firm) to our Account No. 14-1140.
 
AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:

1. (Currently Amended) A dispensing assembly for a machine for the preparation of liquid food products, the dispensing assembly comprising 
                        a preparation chamber, 
                        a pneumatic circuit for supplying compressed air to the preparation chamber, and 
                       a hydraulic circuit configured for supplying water to the preparation chamber, the hydraulic circuit comprising a water pump and a water duct having a duct inlet and a duct outlet, the duct inlet of the water duct being in fluid communication with a water source,
wherein the preparation chamber is configured for receiving at least one dose of a precursor of a liquid food product and for dispensing the liquid food product upon passage of water through the preparation chamber, 
wherein the preparation chamber comprises a first chamber part and a second chamber part operable to define a receiving volume therebetween, at least one chamber part being displaceable relative to the other chamber part between a spaced-apart position, to enable loading of said dose into the receiving volume, and a closed position, to enable introduction of water into the receiving volume and dispensing of a liquid food product therefrom, 
wherein the first chamber part has a first inlet to which the duct outlet of the water duct of the hydraulic circuit is connected, such that water is supplied to the receiving volume via the first inlet,
wherein the pneumatic circuit is configured for supplying compressed air to the preparation chamber for purging the receiving volume, the pneumatic circuit comprising an air duct having a duct inlet and a duct outlet, the duct inlet of the air duct being in fluid communication with a source of compressed air, 

wherein the source of compressed air comprises an air pump having an air pump outlet in fluid communication with the duct inlet of the air duct,
wherein the water pump and the air pump are integrated in one and the same  double-acting pump, and
wherein the pneumatic circuit further comprises a first controllable valve and a second controllable valve both set on the air duct, the second controllable valve being set on the air duct downstream of the first controllable valve, such that the two controllable valves delimit in the air duct a plenum space for air.

2. (Previously Presented) The dispensing assembly according to Claim 1, wherein the hydraulic circuit and the pneumatic circuit are operable such that compressed air is supplied to the preparation chamber via the air duct and the second inlet after water has been supplied to the preparation chamber via the water duct and the first inlet.

3. (Cancelled)

4. (Currently Amended) The dispensing assembly according to Claim 1, 
wherein the water pump has a water pump outlet in fluid communication with the duct inlet of the water duct, and a first non-return valve set on the water duct upstream of the first chamber part and downstream of the water pump, and
wherein the pneumatic circuit comprises a second non-return valve set on the air duct upstream of the first chamber part and downstream of the air pump.

5. (Previously Presented) The dispensing assembly according to Claim 4, 
wherein the first non-return valve is directly associated to the first inlet of the first chamber part, and the second non-return valve is directly associated to the second inlet of the first chamber part.

(Cancelled) 

7. (Currently Amended) A dispensing assembly for a machine for the preparation of liquid food products, comprising a preparation chamber and a hydraulic circuit configured for supplying water to the preparation chamber, the hydraulic circuit comprising a water duct having a duct inlet and a duct outlet, the duct inlet of the water duct being in fluid communication with a water source,
wherein the preparation chamber is configured for receiving at least one dose of a precursor of a liquid food product and for dispensing the liquid food product following upon passage of water through the preparation chamber, 
wherein the preparation chamber comprises a first chamber part and a second chamber part operable to define a receiving volume therebetween, at least one chamber part being displaceable relative to the other chamber part between a spaced-apart position, to enable loading of said dose into the receiving volume, and a closed position, to enable introduction of water into the receiving volume and dispensing of a liquid food product therefrom, 
wherein the first chamber part has a first inlet to which the duct outlet of the water duct of the hydraulic circuit is connected, 
wherein the dispensing assembly further comprises a pneumatic circuit configured for supplying compressed air to the preparation chamber for purging the receiving volume, the pneumatic circuit comprising an air duct having a duct inlet and a duct outlet, the duct inlet of the air duct being in fluid communication with a source of compressed air, 
wherein the first chamber part has a second inlet to which the duct outlet of the air duct of the pneumatic circuit is connected, such that water is supplied to the receiving volume via the first inlet and compressed air is supplied to the receiving volume via the second inlet,
wherein the hydraulic circuit comprises a water pump having a water pump outlet in fluid communication with the duct inlet of the water duct, and a first non-return valve set on the water duct upstream of the first chamber part and downstream of the water pump, 
wherein the pneumatic circuit comprises an air pump having an air pump outlet in fluid communication with the duct inlet of the air duct, and a second non-return valve set on the air duct upstream of the first chamber part and downstream of the air pump, and


8. (Previously Presented) The dispensing assembly according to Claim 7, wherein the double-acting pump comprises a cylinder and a piston, which is displaceably mounted in the cylinder so as to define therein a first variable-volume chamber for water and a second variable-volume chamber for air, 
wherein the first variable-volume chamber has a water inlet in fluid communication with a water-intake point, and a water outlet in fluid communication with the duct inlet of the water duct, and
wherein the second variable-volume chamber has an air inlet in fluid communication with an air-intake point, and an air outlet in fluid communication with the duct inlet of the air duct.

9. (Currently Amended) A dispensing assembly for a machine for the preparation of liquid food products, comprising a preparation chamber and a hydraulic circuit configured for supplying water to the preparation chamber, the hydraulic circuit comprising a water duct having a duct inlet and a duct outlet, the duct inlet of the water duct being in fluid communication with a water source,
wherein the preparation chamber is configured for receiving at least one dose of a precursor of a liquid food product and for dispensing the liquid food product following upon passage of water through the preparation chamber, 
wherein the preparation chamber comprises a first chamber part and a second chamber part operable to define a receiving volume therebetween, at least one chamber part being displaceable relative to the other chamber part between a spaced-apart position, to enable loading of said dose into the receiving volume, and a closed position, to enable introduction of water into the receiving volume and dispensing of a liquid food product therefrom, 
wherein the first chamber part has a first inlet to which the duct outlet of the water duct of the hydraulic circuit is connected, 

wherein the first chamber part has a second inlet to which the duct outlet of the air duct of the pneumatic circuit is connected, such that water is supplied to the receiving volume via the first inlet and compressed air is supplied to the receiving volume via the second inlet, and
wherein the pneumatic circuit comprises a first controllable valve and a second controllable valve both set on the air duct, the second controllable valve being set on the air duct downstream of the first controllable valve, such that the two controllable valves delimit in the air duct a plenum space for air.

10. (Previously Presented) The dispensing assembly according to Claim 9, wherein the hydraulic circuit and the pneumatic circuit are operable such that compressed air is supplied to the preparation chamber via the air duct and the second inlet after water has been supplied to the preparation chamber via the water duct and the first inlet,
wherein the hydraulic circuit has a water pump and the pneumatic circuit has an air pump, and
wherein the pneumatic circuit is moreover operable for: 
- causing opening of the first controllable valve while keeping the second controllable valve closed, with the air pump active;
- subsequently causing closing of the first controllable valve for storing compressed air in the plenum space; and
- subsequently causing opening of the second controllable valve in order to cause outflow of the compressed air from the plenum space.

11. (Previously Presented) The dispensing assembly according to Claim 1, wherein at least one of the hydraulic circuit and the pneumatic circuit comprises at least one from among: 
a relief valve; 
a pressure sensor; 
a pressure switch; and


12. (Currently Amended) The dispensing assembly according to Claim 2, wherein the hydraulic circuit and the pneumatic circuit are operable to supply compressed air to the preparation chamber via the air duct when the first chamber part and the second chamber part are in the closed position and after dispensing of the liquid food product.

13. (Previously presented) A machine for the preparation of liquid products comprising a dispensing assembly according to Claim 1.

14. (Previously Presented) A system for the preparation of liquid products, comprising:
- a machine for the preparation of liquid products that includes a dispensing assembly according to Claim 1; and
- a capsule containing a dose of a precursor of a liquid food product, which is able to form the liquid food product via water.

15. (Cancelled)

16. (Cancelled)

17. (Previously Presented) The dispensing assembly according to Claim 12, wherein the second chamber part is configured for dispensing the liquid food product from the preparation chamber.

18. (Previously Presented) The dispensing assembly according to Claim 1, wherein the first inlet and the second inlet are fluidically independent from each other such that water is suppliable to the preparation chamber via the first inlet only, and compressed air is suppliable to the preparation chamber via the second inlet only.

(Currently Amended) A dispensing assembly for a machine for the preparation of liquid food products, comprising a preparation chamber and a hydraulic circuit configured for supplying water to the preparation chamber, the hydraulic circuit comprising a water delivery duct having a duct inlet and a duct outlet, 
wherein the preparation chamber is configured for receiving at least one dose of a precursor of a liquid food product and for dispensing the liquid food product following upon passage of water through the preparation chamber, 
wherein the preparation chamber comprises a first chamber part and a second chamber part operable to define a receiving volume therebetween, at least one chamber part being displaceable relative to the other chamber part between a spaced-apart position, to enable loading of said dose into the receiving volume, and a closed position, to enable introduction of water into the receiving volume and dispensing of a liquid food product therefrom,
wherein the dispensing assembly further comprises a pneumatic circuit configured for supplying compressed air to the preparation chamber for purging the receiving volume, the pneumatic circuit comprising an air delivery duct having a duct inlet and a duct outlet, 
wherein the dispensing assembly further comprises a double-acting pump having a cylinder and a piston, which is displaceably mounted in the cylinder so as to define therein a first variable-volume chamber for water and a second variable-volume chamber for air, 
wherein the first variable-volume chamber has a water inlet in fluid communication with a water-intake point, and a water outlet in fluid communication with the duct inlet of the water-delivery duct, 
and wherein the second variable-volume chamber has an air inlet in fluid communication with an air-intake point, and an air outlet in fluid communication with the duct inlet of the air delivery duct.

20. (Currently Amended) A dispensing assembly for a machine for the preparation of liquid food products, comprising a preparation chamber and a hydraulic circuit configured for supplying water to the preparation chamber, the hydraulic circuit comprising a water duct having a duct inlet and a duct outlet, the duct inlet of the water duct being in fluid communication with a water source, 

wherein the preparation chamber comprises a first chamber part and a second chamber part operable to define a receiving volume therebetween, at least one chamber part being displaceable relative to the other chamber part between a spaced-apart position, to enable loading of said dose into the receiving volume, and a closed position, to enable introduction of water into the receiving volume and dispensing of a liquid food product therefrom,
wherein the dispensing assembly also comprises a pneumatic circuit configured for supplying compressed air to the preparation chamber for purging the receiving volume, the pneumatic circuit comprising an air duct having a duct inlet and a duct outlet, the duct inlet of the air duct being in fluid communication with a source of compressed air, 
wherein the hydraulic circuit and the pneumatic circuit are operable for supplying compressed air to the preparation chamber after supply of water to the preparation chamber,
wherein the pneumatic circuit comprises an air pump, a first controllable valve and a second controllable valve both set on the air duct, the second controllable valve being set on the air duct downstream of the first controllable valve, the first controllable valve and the second controllable valve delimiting in the air duct a plenum space for air,
and wherein the pneumatic circuit is also operable for: 
- causing opening of the first controllable valve while keeping the second controllable valve closed, with the air pump active;
- subsequently causing closing of the first controllable valve for storing compressed air in the plenum space; and
- subsequently causing opening of the second controllable valve in order to cause outflow of the compressed air from the plenum space.

21. (Previously Presented) The dispensing assembly according to Claim 20,
wherein the hydraulic circuit comprise a water pump,

and wherein the first controllable valve and the second controllable valve are operable in order to store the compressed air in the plenum space while the water pump integrated in the double-acting pump is active for forcing water to the preparation chamber.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1,2,4,5,7-14,17-21 are allowed, with claims 1,7,9,19 and 20 being independent.

The prior art of record neither anticipates nor renders obvious the invention of Independent 

Claims 1,7,9,19 or 20, specifically wherein the combination of limitations claimed includes 

a plenum space and double-acting pump.

 The closest prior art is Hale (or) as detailed in the previous Office Action.

Furthermore, Examiner finds no motivation to modify the prior art to obtain the claimed 

invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761